
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Pearce (for
			 himself, Mr. Franks of Arizona,
			 Mr. Wilson of South Carolina,
			 Mr. Pitts,
			 Mrs. Schmidt,
			 Mr. Pence,
			 Mr. Gohmert, and
			 Mr. Flores) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Declaring that it is the policy of the
		  United States to support its ally Israel in seeking peace with its neighbors,
		  particularly toward a two-state solution that results in a free, nonmilitarized
		  Palestinian state living side-by-side in peace and security with the Jewish
		  State of Israel, the home of the Jewish people.
	
	
		Whereas, on May 14, 1948, Harry S. Truman, President of
			 the United States, recognized the State of Israel eleven minutes after David
			 Ben-Gurion, Prime Minister of the State of Israel, declared
			 independence;
		Whereas throughout its 63-year history, Israel has
			 remained a steadfast ally of the United States in a volatile region;
		Whereas politicians and presidents in both parties
			 consistently stood with Israel, recognizing that its interests coincide with
			 those of the United States;
		Whereas Israel is the only truly free, democratic nation
			 in its region, and is surrounded by hostile neighbors that publicly call for
			 its destruction;
		Whereas Israel continues to absorb rocket attacks, suicide
			 attacks, and other forms of terrorism on an almost constant basis;
		Whereas, on May 19, 2011, Barack Obama, President of the
			 United States, inexplicably stated that Israel must withdraw to pre-1967
			 boundaries;
		Whereas, on May 22, 2011, Benjamin Netanyahu, Prime
			 Minister of the State of Israel, told President Obama in the Oval Office that
			 the pre-1967 borders are “indefensible”, and further said, “Those were not
			 boundaries of peace”;
		Whereas, on May 24, 2011, Prime Minister Netanyahu was
			 invited to address a Joint Meeting of Congress for the second time in his
			 career;
		Whereas Prime Minister Netanyahu described peace treaties
			 with Egypt and Jordan as “vital”, but “not enough”, adding that he is
			 “committed to a solution of two states for two peoples: a Palestinian state
			 alongside a Jewish state”, and that he is “willing to make painful compromises
			 to achieve this historic peace”;
		Whereas Prime Minister Netanyahu further noted that in a
			 “genuine peace”, Israel will “be required to give up parts of the ancestral
			 Jewish homeland”, where, he added, “in Judea and Samaria, the Jewish people are
			 not foreign occupiers”;
		Whereas Prime Minister Netanyahu also stated, “but there
			 is another truth: the Palestinians share this small land with us” and “should
			 enjoy a prosperous economy where their creativity and initiative can
			 flourish”;
		Whereas Prime Minister Netanyahu further noted that “our
			 conflict has never been about the establishment of a Palestinian state. It’s
			 always been about the existence of the Jewish state”, noting that the
			 Palestinians have “twice refused generous offers by Israeli prime ministers to
			 establish a Palestinian state on virtually all the territory won by Israel in
			 the Six-Day War”;
		Whereas Prime Minister Netanyahu called upon the
			 Palestinian President, Mahmoud Abbas, to “stand before his people and say, ‘I
			 will accept a Jewish state.’”;
		Whereas Prime Minister Netanyahu continued, with such a
			 partner, “the Israeli people will be prepared to make a far-reaching
			 compromise” that will reflect the “dramatic demographic changes that have
			 occurred since 1967”, wherein “the vast majority of the 650,000 Israelis who
			 live beyond the 1967 lines reside in neighborhoods and suburbs of Jerusalem and
			 Tel Aviv”;
		Whereas Prime Minister Netanyahu reiterated that the
			 status of the settlements will be decided only in negotiations, but added that
			 Israel “will be generous on the size of a Palestinian state” and that Israel
			 recognizes “that a Palestinian state must be big enough to be viable, to be
			 independent, to be prosperous”;
		Whereas Prime Minister Netanyahu further stated,
			 “Palestinians from around the world should have a right to immigrate, if they
			 so choose, to a Palestinian state, and that this “means that the Palestinian
			 refugee problem will be resolved outside the borders of Israel”;
		Whereas on the status of Jerusalem, Prime Minister
			 Netanyahu noted that “throughout the millennial history of the Jewish capital,
			 the only time that Jews, Christians and Muslims could worship freely, could
			 have unfettered access to their holy sites, has been during Israel’s
			 sovereignty over Jerusalem”;
		Whereas Prime Minister Netanyahu said, “Jerusalem must
			 never again be divided. Jerusalem must remain the united capital of
			 Israel”;
		Whereas Prime Minister Netanyahu stated, “If Israel simply
			 walked out of the territories, the flow of weapons into a future Palestinian
			 state would be unchecked. And missiles fired from it could reach virtually
			 every home in Israel in less than a minute”;
		Whereas in concluding his remarks before the Joint Meeting
			 of Congress, Prime Minister Netanyahu expressed his appreciation for the role
			 of the United States in the world, saying “Providence entrusted the United
			 States to be the guardian of liberty. All people who cherish freedom owe a
			 profound debt of gratitude to your great nation.”; and
		Whereas Prime Minister Netanyahu further stated, “I speak
			 on behalf of the Jewish people and the Jewish state when I say to you,
			 representatives of America, thank you”: Now, therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that it is the policy of the United States to support its ally
			 Israel in seeking peace with its neighbors, particularly toward a two-state
			 solution that results in a free, nonmilitarized Palestinian state living
			 side-by-side in peace and security with the Jewish State of Israel, the home of
			 the Jewish people; and
			(2)the House of
			 Representatives—
				(A)commends the Prime Minister of Israel for
			 his far-reaching efforts to achieve peace between Israel and the
			 Palestinians;
				(B)calls on the
			 Palestinian leadership to return to the negotiating table with Israel;
			 and
				(C)urges the Administration to mount a global
			 effort to convince the Palestinians and allies of the United States that
			 Palestinian statehood will not be achieved outside of negotiations at the
			 United Nations, and to use the United States veto if the issue comes before the
			 United Nations Security Council in September.
				
